Citation Nr: 9900262	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, currently rated 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1968.  This case comes to the Board of Veterans 
Appeals (Board) from an August 1996 rating decision of the VA 
RO which denied an increase in a 40 percent rating for the 
veterans service-connected cervical spine disability.  

During the course of this appeal, the veteran has also sought 
service connection for PTSD and bilateral hearing loss, and a 
total compensation rating based on individual 
unemployability.  These matters have not been adjudicated by 
the RO; they are not currently on appeal; and they are 
referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected cervical 
spine disorder is more disabling than currently evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased evaluation for 
a cervical spine disorder.




FINDING OF FACT

The veterans cervical spine disability, including 
postoperative degenerative disc disease, is manifested by no 
more than severe limitation of motion and severe 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for rating in excess of 40 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1960 to 
September 1968, and strained his cervical spine in an 
accident during service.

Service connection has been effect for a cervical sprain 
since the veterans separation from service.  The condition 
was rated 0 percent until the rating was increased to 10 
percent in 1988.  

The veteran was admitted to a VA Medical Center (VAMC) in May 
1989 for treatment of cervical spine herniated nucleus 
pulposus.  He underwent an anterior cervical diskectomy and 
fusion at C4-C5-C6.  

The veteran was assigned a temporary total rating based on 
hospitalization and convalescence from May 1989 through 
August 1989, and a 10 percent schedular rating thereafter.  
In September 1989, the RO increased the rating for the 
service-connected cervical disorder to 20 percent effective 
from June 1988, and granted a separate 10 percent rating for 
weakness of the right hip and thigh secondary to cervical 
cord compression.

Medical records from Robert A. Ringle, M.D., show the veteran 
had a right hemisphere infarction (stroke) with a left 
hemiparesis and hemisensory deficit in March 1990.  A July 
1992 follow-up treatment record from Dr. Ringle shows the 
veteran had a decreased pinprick sensation corresponding to 
the superficial radial nerve, possible right C7 distribution.  
The impression was right radial neuropathy, doubt C7 
radiculopathy is a predominant cause of his complaint.  In 
August 1992 Dr. Ringle reported that the veterans right hand 
symptoms (intermittent numbness and pain) appeared to be 
related to median nerve distribution rather than C7 or radial 
nerve distribution.  The impressions were right thalamic 
infarct with a left hemisensory deficit, and bilateral carpal 
tunnel syndrome.  In a statement to the VA the next day, in 
August 1992, Dr. Ringle reported that the veteran had pain 
probably in the C6 and C7 distribution that might correlate 
with the 1989 neck surgery.  The doctor said the veteran had 
some mild impairment of the right arm and probably also right 
carpal tunnel syndrome.

In September 1992, Dr. Ringle reported that the veteran had 
more neck pain with pain radiating down his right arm with 
sensory loss or the right dorsal forearm.  Dr. Ringle noted 
that nerve conduction and EMG studies failed to demonstrate 
carpal tunnel syndrome or ulnar neuropathy of either arm, so 
symptoms appeared to be associated with the neck and 
potentially represented right cervical radiculapathy.  Later 
in September 1992, Dr. Ringle said the veteran had less arm 
pain and no obvious pain or weakness.  Examination showed no 
weakness and minimal sensory loss in the right dorsal 
forearm.  

In December 1992, the RO increased the rating for the 
service-connected cervical spine disorder to 40 percent.

On a January 1995 VA spine examination, it was reported that 
the veteran had had a several strokes with a left-sided 
globally decreased sensation.  His previous cervical fusion 
for spinal stenosis was noted.  It was reported that since 
then he had not had radicular pain to his arms and legs but 
did complain of occasional cervical pain.  Examination 
revealed his cervical spine was tender at the base of the 
occiput and at the base of the cervical spine.  He had very 
limited motion.  He could extend the neck 10 degrees and flex 
the neck so there were 3 fingers between his chin and chest.  
He had only 30 degrees of rotation and 20 degrees of lateral 
bending, bilaterally.  There was non-dermatomal decreased 
sensation and motor strength in the left lower and upper 
extremities.  The right side had full strength.  X-rays of 
the cervical spine showed total fusion between C4, C5, and 
C6, and a decrease in the disc space between C6 and C7 with 
hypertrophic changes at this level and at C3-C4.  The 
clinical diagnoses included status post cervical fusion and 
decompression for spinal stenosis with radiculopathy.  The 
examiner said the veteran had limited motion of the cervical 
spine and pain likely related to decreased mobility and 
increased stress on the remaining segments.

Follow-up notes from Dr. Ringle, dated to 1996, primarily 
refer to the left hemiparesis from the veterans stroke and 
lumbar radiculapathy.  In a June 1996 letter, the doctor 
primarily described stroke residuals affecting the left upper 
and lower extremities.  It was also noted the veteran had 
degenerative arthritis of the cervical spine (with pain) and 
lumbar spine.

VA outpatient treatment records show the veteran was referred 
to the rehabilitation clinic where he was seen in June 1996 
for chronic low back pain and cervical spine pain.  The 
history of the stroke in 1990 with diffuse left-sided 
weakness was noted.  There was decreased strength in the left 
upper and lower extremities; there was full strength on the 
right side.  The veteran had decreased range of motion with 
pain in the cervical spine.  The assessments were left-sided 
stroke, chronic low back pain, and status post fusion of the 
cervical spine with chronic pain.  He was referred to 
physical therapy for a trial with a TENS unit for his low 
back pain.  Later VA outpatient treatment records, dated to 
October 1996, show continued visits for complaints of neck, 
shoulder, and low back pain. 

A May 1997 report of an examination by John Keith, M.D., 
notes the 1989 neck surgery and the 1990 stroke.  The 
veterans complaints related primarily to the low back, 
although he said the low back pain would go up to his neck.  
It was noted he was tender along the lumbar spine up into the 
cervical spine.  The impression was severe arthritis of the 
lumbar spine.

VA outpatient records from April and June 1997 show the 
veteran was treated for pain of the cervical and lumbar 
spine, and impressions included, in part, severe degenerative 
disc and joint disease.

The veteran and his wife testified at a hearing at the RO in 
January 1998.  They related that the veteran had severe neck 
pain and they explained how this interfered with activities 
such as turning his head and driving a car. 

II.  Analysis 

The veterans claim for an increased rating for his service-
connected cervical spine disability is well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, since the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Severe limitation of motion of the cervical spine warrants a 
maximum 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  Ankylosis of the cervical spine in a favorable 
position warrants a 30 percent rating, and in an unfavorable 
position warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, is 
rated 60 percent.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, is rated 40 
percent.  38 C.F.R. § 4.71a DC 5293.

The evidence shows the veterans service-connected cervical 
spine disorder is manifested by severe limitation of motion 
and complaints of pain on range of motion.  However, the 
effects of pain on motion does not warrant an increase in the 
current 40 percent rating, since such rating is in excess of 
the maximum rating of 30 percent for limitation of motion 
under Code 5290.  Johnston v. Brown, 10 Vet.App. 80 (1997).  
Although some cervical vertebrae have been surgically fused, 
the cervical spine is not ankylosed (frozen in one position), 
and even if there was unfavorable ankylosis, such would be 
rated 40 percent under Code 5287, which is no more than the 
current rating.

With regard to Code 5293 for intervertebral disc syndrome, 
recent medical evidence shows few abnormal neurological 
findings appropriate to the service-connected postoperative 
cervical disc disease.  There are a number of abnormal 
neurological findings associated with non-service-connected 
conditions, such as residuals of a stroke, but such findings 
may not be considered when rating the service-connected 
condition.  38 C.F.R. § 4.14.  Medical records show no more 
than severe cervical intervertebral disc syndrome , and such 
may be rated no more than 40 percent under Code 5293.  Absent 
pronounced cervical intervertebral disc disease, a higher 
rating of 60 percent is not warranted under this code. 

The RO has considered rating the postoperative cervical spine 
condition by analogy under 38 C.F.R. § 4.124a Code 8510.  
Such code pertains to paralysis of the upper radicular nerve 
groups (fifth and sixth cervicals); a 40 percent rating is 
assigned when there is moderate incomplete paralysis of the 
major upper extremity, and a 50 percent rating is assigned 
when there is severe incomplete paralysis of the major upper 
extremity.  The recent medical evidence does not show even 
moderate incomplete paralysis of the major upper extremity, 
due to cervical disc disease, and a higher rating than 40 
percent clearly is not warranted if this code is used.

Since the preponderance of the evidence is against the claim 
for a higher rating than 40 percent for the veterans 
cervical spine disability, the benefit-of-the-doubt doctrine 
is not applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for a cervical spine disability is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
